Citation Nr: 1101939	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from January 1959 to May 1962.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

On his claim for benefits, the Veteran stated that he had been 
exposed to all types of noise in service and that he has had 
hearing loss and tinnitus ever since service.  On his notice of 
disagreement, he stated that he had been a sight setter on an 
eight-inch gun turret in service and had noticed tinnitus shortly 
after discharge in the early 1960s.  On his VA Form 9, he stated 
that he has had no noise exposure since service.

Given the above, the record indicates that the Veteran currently 
has a chronic disability with respect to each of the claims on 
appeal.  In this regard, the Board observes that he is competent 
to report that he has decreased hearing and ringing in the ears.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the RO should 
afford him a VA examination to determine the nature and etiology 
of any hearing loss and tinnitus.

Prior to affording the Veteran a VA examination, the RO should 
request his service personnel records from the National Personnel 
Records Center (NPRC) as they may shed some light on any other 
noise exposure experienced by the Veteran in the performance of 
his duties during his period of service.  In this regard, the 
Board observes that his DD Form 214 indicates that he was not 
assigned a military occupational specialty.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the Veteran's 
service personnel records from the NPRC.  Any 
negative response should be noted in the 
record.

2.  The RO should then afford the Veteran a 
VA audiological examination to determine the 
nature, extent, onset, and etiology of any 
hearing loss and tinnitus.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated studies, 
including an audiological evaluation, should 
be performed, and all findings should be 
reported in detail.  

The examiner should comment on the Veteran's 
reported onset and continuity of his hearing 
loss and tinnitus since service, and opine as 
to whether it is at least as likely as not 
that any hearing loss or tinnitus is related 
to or had its onset in service, particularly, 
as associated with his report of in-service 
acoustic trauma.  The rationale for all 
opinions expressed should be provided.  If 
the examiner cannot respond without resorting 
to speculation, the examiner should explain 
why a response would be speculative.

3.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

